FRONTIER FINANCIAL CORPORATION verett Mall Way Everett, Washington 98204 Contact: Patrick M. Fahey Frontier Financial Corporation Chairman and CEO 425-423-7250 John J. Dickson Frontier Bank President 425-514-0700 NEWS RELEASE For release March 16, 2010, 2:00 P.M. PT FRONTIER FINANCIAL CORPORATION REVISES RESULTS FOR THE FOURTH QUARTER AND YEAR ENDED DECEMBER 31, 2009 EVERETT, WASHINGTON – March 16, 2010 – Frontier Financial Corporation (NASDAQ: FTBK) today announced revised results for the quarter and year ended December 31, 2009.For the three months and year ended December 31, 2009, the Corporation reported revised net losses of $70.2 million, or ($14.89) per diluted share, and $295.1 million, or ($62.61) per diluted share, respectively.In our press release dated January 29, 2010, we originally reported a net loss of $33.9 million, or ($7.19) per diluted share, for the quarter ended December 31, 2009, and a net loss of $258.8 million, or ($54.91) per diluted share for the year ended December 31, 2009.The revised results for the quarter and year ended December 31, 2009, reflect an additional $30.0 million to the provision for loan losses, an additional $3.5 million valuation adjustment on other real estate owned and a $4.3 million (pre-tax) other-than-temporary impairment (“OTTI”) loss on available for sale securities. Subsequent to year end and the issuance of our results for the quarter and year ended December 31, 2009, dated January 29, 2010, the Federal Deposit Insurance Corporation (“FDIC”) concluded its visitation of Frontier Bank and determined that an additional provision for loan losses of $30.0 million was necessary to replenish the allowance for loan losses and an additional $3.5 million valuation adjustment was necessary to properly reflect the carrying value of other real estate owned at December 31, 2009.The FDIC, as a regular part of their examination process, periodically reviews our allowance for loan losses and has the authority to require us to recognize additions to the allowance for loan losses based on their judgment of information available to them at the time of their examination.This evaluation is inherently subjective as it requires estimates that are susceptible to significant revision as conditions change. Additionally, we sold two available for sale equity securities, which were in unrealized loss positions at December 31, 2009, at a loss subsequent to year end.In accordance with U.S. generally accepted accounting principles, due to the close proximity of the sale to year end, these securities were deemed OTTI at December 31, 2009.Collectively, these adjustments reduced Frontier Bank’s Tier 1 capital to $59.8 million, which resulted in a Tier 1 Leverage Capital ratio of 1.65%, thus designating Frontier Bank as “critically undercapitalized” for purposes of Prompt Corrective Action (“PCA”) as of December 31, 2009. Under the Federal Deposit Insurance Act’s (“FDI Act”) PCA capital requirements (12 U.S.C. § 1831o), depository institutions that are “critically undercapitalized”, in addition to being subject to a number of additional restrictions, must be placed into conservatorship or receivership within 90days of becoming critically undercapitalized, unless the institution’s primary Federal regulatory authority (here, the FDIC) determines and documents that “other action” would better achieve the purposes of PCA.If Frontier Bank is placed into conservatorship or receivership, the Corporation would suffer a complete loss of the value of its ownership interest in Frontier Bank.These events raise substantial doubt about our ability to continue as a going concern. The accompanying revised consolidated statement of operations, consolidated balance sheet and selected other financial information and ratios have been prepared on a going concern basis, which contemplates the realization of assets and the discharge of liabilities in the normal course of business for the foreseeable future, and do not include any adjustments to reflect the possible future effects on the recoverability or classification of assets, and the amounts or classification of liabilities that may result from the outcome of any regulatory action, which would affect our ability to continue as a going concern. -1- Certain amounts in prior years’ financial statements have been reclassified to conform to the 2009 presentation.These classifications have not had an effect on previously reported income (loss) or total equity. Frontier Financial Corporation is a Washington-based financial holding company providing financial services through its commercial bank subsidiary, Frontier Bank.Frontier Bank offers a wide range of financial services to businesses and individuals in its market area, including investment and insurance products. CERTAIN FORWARD-LOOKING INFORMATION This press release contains certain “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995 (“PSLRA”). This statement is included for the express purpose of availing Frontier of the protections of the safe harbor provisions of the PSLRA.Readers should not place undue reliance on forward-looking statements, which reflect management’s views only as of the date hereof.The words “should,” “anticipate,” “expect,” “will,” “believe,” and words of similar meaning are intended, in part, to help identify forward-looking statements.Future events are difficult to predict, and the expectations described above are subject to risks and uncertainties that may cause actual results to differ materially.Should one or more of these risks or uncertainties materialize, or should underlying assumptions prove incorrect, actual results may vary materially from those anticipated, estimated or expected. In addition to discussions about risks and uncertainties set forth from time to time in the Company’s filings with the Securities and Exchange Commission, factors that may cause actual results to differ materially from those contemplated in these forward-looking statements include, among others:(1) the extent and duration of continued economic and market disruptions and governmental actions to address these disruptions; (2) the risk of new and changing legislation, regulation and/or regulatory actions; (3) pending litigation and regulatory actions; (4) local and national general and economic conditions; (5) changes in interest rates; (6) reductions in loan demand or deposit levels; and (7) changes in loan collectibility, defaults and charge-off rates. Frontier undertakes no obligation to publicly revise or update these forward-looking statements to reflect events or circumstances that arise after the date of this release. Readers should carefully review the risk factors described in this and other documents Frontier files from time to time with the Securities and Exchange Commission, including Frontier’s 2008 Form 10-K and Frontier’s Form 10-Q for the quarter ending September 30, 2009. -2- FRONTIER FINANCIAL CORPORATION AND SUBSIDIARY CONSOLIDATED STATEMENT OF OPERATIONS - REVISED (In thousands, except for shares and per share amounts) (Unaudited) Three Months Ended December 31, September 30, December 31, INTEREST INCOME Interest and fees on loans $ $ $ Interest on investments Total interest income INTEREST EXPENSE Interest on deposits Interest on borrowed funds Total interest expense Net interest income PROVISION FOR LOAN LOSSES Net interest loss after provision for loan losses ) ) ) NONINTEREST INCOME Other-than-temporary impairment loss on securities ) - - Gain on sale of securities - - Gain on sale of secondary mortgage loans Net gain (loss) on sale of other real estate owned ) ) 4 Service charges on deposit accounts Other noninterest income Total noninterest income (loss) ) NONINTEREST EXPENSE Salaries and employee benefits Occupancy expense State business taxes FDIC insurance Other noninterest expense Goodwill impairment - - Total noninterest expense LOSS BEFOREBENEFIT FOR INCOME TAXES ) ) ) BENEFIT FOR INCOME TAXES ) ) ) NET LOSS $ ) $ ) $ ) Weighted average number of shares outstanding for the period Basic losses per share $ ) $ ) $ ) Weighted average number of diluted shares outstanding for period Diluted losses per share $ ) $ ) $ ) -3- FRONTIER FINANCIAL CORPORATION AND SUBSIDIARY CONSOLIDATED STATEMENT OF OPERATIONS - REVISED (Continued) (In thousands, except for shares and per share amounts) (Unaudited) Twelve Months Ended December 31, December 31, INTEREST INCOME Interest and fees on loans $ $ Interest on investments Total interest income INTEREST EXPENSE Interest on deposits Interest on borrowed funds Total interest expense Net interest income PROVISION FOR LOAN LOSSES Net interest income (loss) after provision for loan losses ) NONINTEREST INCOME Other-than-temporary impairment loss on securities ) ) Gain (loss) on sale of securities ) Gain on sale of secondary mortgage loans Gain on sale of premises and equipment 30 Net gain (loss) on sale of other real estate owned ) 97 Service charges on deposit accounts Other noninterest income Total noninterest income NONINTEREST EXPENSE Salaries and employee benefits Occupancy expense State business taxes FDIC insurance Other noninterest expense Goodwill impairment - Total noninterest expense LOSS BEFORE BENEFIT FOR INCOME TAXES ) ) BENEFIT FOR INCOME TAXES ) ) NET LOSS $ ) $ ) Weighted average number of shares outstanding for the period Basic losses per share $ ) $ ) Weighted average number of diluted shares outstanding for period Diluted losses per share $ ) $ ) -4- FRONTIER FINANCIAL CORPORATION AND SUBSIDIARY CONSOLIDATED BALANCE SHEET - REVISED (In thousands, except for shares and per share amounts) (Unaudited) December 31, September 30, December 31, ASSETS Cash and due from banks $ $ $ Federal funds sold Securities Available for sale, at fair value Held to maturity, at amortized cost Total securities Loans held for resale Loans Allowance for loan losses ) ) ) Net loans Premises and equipment, net Intangible assets Federal Home Loan Bank (FHLB) stock Bank owned life insurance Other real estate owned Other assets Total assets $ $ $ LIABILITIES Deposits Noninterest bearing $ $ $ Interest bearing Total deposits Federal funds purchased and securities sold under repurchase agreements Federal Home Loan Bank advances Junior subordinated debt Other liabilities Total liabilities SHAREOWNERS' EQUITY Common stock, no par value; 100,000,000 shares authorized Retained earnings (accumulated deficit) ) ) Accumulated other comprehensive income (loss), net of tax ) ) Total shareowners' equity Total liabilities and shareowners' equity $ $ $ Shares outstanding at end of period Book value $ $ $ Tangible book value $ $ $ -5- FRONTIER FINANCIAL CORPORATION AND SUBSIDIARY SELECTED OTHER FINANCIAL INFORMATION AND RATIOS - REVISED (In thousands) (Unaudited) For the Period Ended (Year-to-Date) December 31, September 30, June 30, March 31, December 31, Loans by Type (including loans held for resale) Commercial and industrial $ Real Estate: Commercial Construction Land development Completed lots Residential 1-4 family Installment and other loans Total loans $ Allowance for Loan Losses Balance at beginning of period $ Provision for loan losses Loans charged-off Commercial and industrial ) Real Estate: Commercial ) Construction ) Land development ) Completed lots ) Residential 1-4 family ) Installment and other loans ) Total charged-off loans ) Recoveries Commercial and industrial Real Estate: Commercial 2 - Construction 51 Land development 12 57 57 57 - Completed lots 66 16 9 Residential 1-4 family 62 59 27 - - Installment and other loans 72 47 4 2 28 Total recoveries Net (charge-offs) recoveries ) Balance before portion identified for undisbursed loans Portion of reserve identified for undisbursed loans ) Balance at end of period $ Allowance for loan losses as a percentage of total loans, including loans held for resale % -6- FRONTIER FINANCIAL CORPORATION AND SUBSIDIARY SELECTED OTHER FINANCIAL INFORMATION AND RATIOS - REVISED (Continued) (In thousands) (Unaudited) For the Period Ended (Year-to-Date) December 31, September 30, June 30, March 31, December 31, Nonperforming Assets (NPA) Nonaccruing loans $ Other real estate owned Total nonperforming assets Total nonaccruing loans to total loans % Total NPA to total assets % Interest Bearing Deposits Money market, sweep and NOW $ Savings Time deposits Total interest bearing deposits $ For the Three Months Ended December 31, September 30, June 30, March 31, December 31, Performance Ratios ROA (annualized) -3.66
